Pee Curiam.
Not everyone who slips on an icy sidewalk, falls and sustains injuries is entitled to damages against the municipality. An essential to recovery is proof that the municipality committed a breach of the duty imposed upon it as to its sidewalks. Cum. Sup. 1955, § 1180d. That duty is to use reasonable care to make them reasonably safe. Petrelli v. New Haven, 116 Conn. 144, 149, 163 A. 759; Carl v. New Haven, 93 Conn. 622, 625, 107 A. 502. Whether that duty has been performed is ordinarily a question of fact. O’Neil v. East Windsor, 63 Conn. 150, 153, 27 A. 237. In the ease at bar, the court determined that question in the defendant’s favor. The conclusion thus reached finds ample support in the subordinate facts of that part of the finding which the plaintiff has not attacked. The conclusion must stand. Donovan v. Hartford Street Ry. Co., 65 Conn. 201, 214, 32 A. 350. Whether other conclusions challenged by the plaintiff are correct need not be considered, since the ultimate result would not be affected.
The assignment of error as to the evidential effect of a covenant not to sue an adjoining property owner is not properly presented by the record and cannot be discussed. The rulings on evidence to which exception was taken were correct.
There is no error.